                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                             4:18CR3167
     vs.
                                                              ORDER
SAID ANTONIO MEJIA-CERRATO,

                     Defendant.

      Defendant has moved to continue Defendant’s status/plea hearing. (Filing
No. 14). As explained by counsel, the parties need additional time to engage in
plea discussions. The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

      IT IS ORDERED:

      1)       Defendant’s motion to continue, (Filing No. 14), is granted.

      2)       Defendant's status/plea hearing will be held before the undersigned
               magistrate judge on January 16, 2019 at 2:30 p.m.. Defendant is
               ordered to appear at this hearing.

      3)       For the reasons stated by counsel, the Court finds that the ends of
               justice served by continuing Defendant's hearing outweigh the best
               interest of Defendant and the public in a speedy trial. Accordingly,
               the time between today's date and the district court judge's
               acceptance or rejection of the anticipated plea of guilty shall be
               excluded for speedy trial calculation purposes. 18 U.S.C. §
               3161(h)(7). Failing to timely object to this order as provided under
               this court’s local rules will be deemed a waiver of any right to later
               claim the time should not have been excluded under the Speedy
               Trial Act.

      December 31, 2018.                       BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
